             Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 1 of 18




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------- X
 THE LAW FIRM OF HUGH H. MO, P.C.,                                   Case No.

                           Plaintiff,
                                                                       COMPLAINT
                 -against-

 NG LAP SENG a/k/a DAVID NG                                            DEMAND FOR JURY TRIAL

                            Defendant.
 ------------------------------------------------------------------X

        Plaintiff, The Law Firm of Hugh H. Mo, P.C. (the “Mo Firm”), as and for its Complaint

against Defendant Ng Lap Seng a/k/a David Ng (“Ng”) alleges as follows:

                                             INTRODUCTION

        1.       This is an action by the Mo Firm to recover $1.9 million (“$1,900,000.00” or “$1.9

million”), plus interest and costs for legal services rendered to Ng. Ng never complained about the

services or invoices at issue - he simply failed and refused to pay. Thus, this action is necessary.

        2.       Pursuant to two separate written retainer agreements, the Mo Firm represented Ng,

as lead counsel, in a criminal prosecution entitled, United States v. Ng. Lap Seng, et al., Case No.

15-cr-706 (VSB) (S5), United States District Court, S.D.N.Y. (the “Ng Case”). The Mo Firm now

brings this diversity action against Ng for breach of contract, account stated, unjust enrichment,

and quantum meruit to recover the sum of $1.9 million, plus interest and costs. This amount

represents fees due for legal services the Mo Firm rendered on Ng’s behalf as lead counsel in the

Ng Case. Despite repeated demands by the Mo Firm, and Ng’s repeated assurance that payment

would be rendered, Ng has refused to pay.




                                                        1
              Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 2 of 18




                                           THE PARTIES

         3.       Plaintiff, the Mo Firm, is a professional corporation organized under the laws of

the State of New York and maintains an office at 225 Broadway, 27th Floor, New York, New York

10007.

         4.       Defendant Ng is a citizen of Macau, Special Administrative Region of the People’s

Republic of China and maintains residence in Macau, SAR.

         5.       Defendant Ng is currently serving a 48-month prison sentence at Allenwood Low

Security Federal Correctional Institution in White Deer, Pennsylvania, with a release date of

December 23, 2021, and upon his release to be deported to Macau, SAR pursuant to a Court Order.

                                      JURISDICTION AND VENUE

         6.       Subject matter jurisdiction over this breach of contract action is premised upon 28

U.S.C. § 1332 in that the matter in controversy exceeds the sum or value of $1.9 million, exclusive

of interest and costs, and is between citizens of different states.

         7.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(2), because a substantial

part of the events or omissions giving rise to the claim occurred in this District. Services were

provided in this Judicial District, Defendant’s performance was to be made in this Judicial District,

and thus Plaintiff sustained damages in this Judicial District.

                                    FACTUAL BACKGROUND

         8.       Ng was arrested on October 6, 2015 and charged in a criminal complaint with

bribery, money laundering, conspiracies to commit bribery and money laundering, and,

subsequently, in a fifth superseding indictment, conspiracy to violate the Foreign Corrupt Practices

Act.




                                                   2
             Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 3 of 18




        9.       The Mo Firm and Ng entered into a Retainer Agreement, dated October 8, 2015

(the “Initial Retainer”), concerning the bail phase of the Ng Case. See Exhibit A.

        10.      Under the Initial Retainer, Ng engaged the Mo Firm to provide all legal services

relating to the Ng Case bail proceedings, including court appearances, detention hearings, appeal,

discovery, and motion practice to secure a bail package for Ng’s release from detention. Id.

        11.      The Initial Retainer provided for a fixed legal fee in the total amount of $1 million

($1,000,000.00), payable in two installments: (a) $500,000.00 payable at the outset of Ng’s

engagement of the Mo Firm; and (b) $500,000,00.00 payable upon Ng’s release from detention

pursuant to an appropriate bail package or an appeal of any denial of bail. Id.

        12.      On October 26, 2015, the Court set a $50 million ($50,000,000.00) bail bond,

secured by a $20 million ($20,000,000.00) cash and real property, along with Ng and three

additional co-signers on the bond.

        13.      On or about October 26, 2015, the Mo Firm deposited a bank check for the $20

million ($20,000,000.00) cash bail bond to the Clerk of the Court in the United States District

Court, Southern District of New York, drawn on the Mo Firm attorney escrow account at Citibank,

N.A., from funds previously wire transferred by Ng (“Cash Bail Funds”). See Exhibit B.

        14.      Ng paid $1 million ($1,000,000.00) to the Mo Firm with two separate wire transfers

of $500,000.00 each on October 12, 2015 and October 29, 2015, respectively, in full payment of

the Initial Retainer.

        15.      After Ng’s release on bail, the Mo Firm and Ng entered into a Supplemental

Retainer Agreement (the “Supplemental Agreement”), concerning Ng’s representation in the pre-

trial and trial phases of the Ng Case. This Supplemental Agreement was executed between the

Mo Firm and Ng on November 1, 2015. See Exhibit C. The Supplemental Agreement provided



                                                   3
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 4 of 18




for a fixed legal fee in the amount of $2 million ($2,000,000.00) in connection with all legal

services related to the pre-trial phase of the Ng Case, which included, but was not limited to

handling all pre-trial proceedings, such as meeting with witnesses, experts and co-counsel,

conducting and overseeing investigations, discovery, court appearances, hearings, and related

services. Id.

       16.      Ng paid $2 million ($2,000,000.00) to the Mo Firm with two separate wire transfers

of $1 million ($1,000,000.00) each on November 10, 2015 and December 7, 2015in full payment

for the pretrial phase of the Ng Case under the Supplemental Agreement.

       17.      The Supplemental Agreement also provided for an additional fixed legal fee in the

amount of $3 million ($3,000,000.00) in connection with the trial phase of the Ng Case, which

was to be paid in three installments:

             ● $1 million ($1,000,000.00) to be paid within thirty (30) days from the scheduled

                date of trial;

             ● $1 million ($1,000,000.00) to be paid within thirty (30) days from the

                commencement of trial; and

             ● $1 million ($1,000,000.00) to be paid upon the conclusion of the trial. Id.

       18.      On November 16, 2015, Ng drafted six additional terms and conditions in Chinese

titled, “Ng Lap Seng Terms and Conditions for Attorneys’ Retainer Agreements” (“Additional

Terms and Conditions”), that were incorporated and made a part of the Supplemental Agreement.

These six Additional Terms and Conditions were directed to the Mo Firm and then co-counsel,

Brafman & Associates P.C, included explicit terms involving counsel’s commitment and

obligation to be thoroughly familiar with certain aspects of Ng’s defense, as follows: (1) Ng’s

personal history and background; (2) history of South-South News Inc. (a U.N. news agency



                                                 4
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 5 of 18




founded and funded by Ng); (3) background of the proposed U.N. permanent expo and conference

center project in Macau; (4) history and development of the United Nation Office of South-South

Cooperation, U.N. Group of 77, plus China and 133 South-South member states; (5) relationship

between and among the four named co-defendants with Ng; and (6) the government’s case against

Ng and all viable defenses. See Exhibit D.

       19.     Ng never complained that the Mo Firm failed to comply with the Additional Terms

and Conditions.

       20.     During the thirty-three (33) months of the Mo Firm’s representation of Ng, the Mo

Firm conducted numerous meetings with Ng, his associates, witnesses, expert witnesses, co-

counsel, investigators, document reviewers, trial preparation specialists, and others as part of its

pre-trial and trial investigation and preparation. The Mo Firm reviewed hundreds of thousands of

pages of emails, phone records, WeChat messages, investigation and expert reports, and

documents in English and Chinese, and supervised a team of document reviewers in the review

and analysis of over 2.5 million discovery documents turned over by the government.

       21.     The Mo Firm assembled, coordinated, and directed a legal team consisting of seven

law firms, including white-collar defense firms, Caribbean Islands firms, international law and

United Nations experts, private investigation firms, trial exhibit/graphic firms, Chinese and

Spanish document translators, document reviewers, and trial preparation-related services. The Mo

Firm’s principal, Hugh H. Mo (“Mo”), also interacted with United Nations and Chinese

government officials and personally visited China on two separate occasions to conduct

investigations in support of the Ng Case.

       22.     Throughout the Mo Firm’s representation, Ng designated his daughter Feilan Ng

a/k/a Janet Ng (“Feilan”) as his agent and representative in the management of all his legal



                                                 5
             Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 6 of 18




expenses incurred in the defense of the Ng Case and with securing advances from Ng’s company

in Macau, SAR for his legal fees, trial preparation expenses, and private security costs to be wire

transferred to the Mo Firm attorney escrow account at Citibank, N.A.

       23.       All legal and vendor service agreements and disbursements by the Mo Firm were

approved or signed by Ng and Feilan, and with copies of all invoices and payment checks provided

to Feilan.

       24.       The Mo Firm provided Feilan with contemporaneous copies of all invoices and

payment checks on a regular basis, along with spreadsheets of the running balance of the attorney

escrow account receipts and disbursements throughout the engagement.

       25.       At no time did Ng or Feilan ever complain or communicate any objections to the

legal and vendor services agreements and disbursements of payments from the Mo Firm’s attorney

escrow account for invoices of services rendered in the defense of the Ng Case.

       26.       On or about January 2017, Ng, independently and without the Mo Firm’s

involvement, retained Viet D. Dinh (“Dinh”), then a partner at Kirkland & Ellis LLP (“K&E”),

initially to serve as his “shadow counsel” to the Mo Firm’s defense and trial team, including to

provide independent legal advice and counsel to Ng and to engage in plea negotiations with the

government in the early part of 2017. Later, Dinh and K&E associates served as observers during

the Ng Case jury trial and subsequently as counsel for the post-verdict proceedings and appeals

with the Mo Firm’s defense team’s assistance. K&E legal fees and costs were paid directly by Ng

and not through the Mo Firm attorney escrow account.

       27.       Ng’s jury trial commenced on June 30, 2017.

       28.       On July 27, 2017, the jury convicted Ng on all six (6) counts under the fifth

superseding indictment.



                                                6
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 7 of 18




       29.    As to the Mo Firm legal fees in connection with the trial phase of the Ng case, Ng

paid the Mo Firm the first installment in the amount of $1 million that was due thirty (30) days

from the scheduled date of trial as required under the Supplemental Agreement in three separate

installment payments: (1) $600,000.00 on December 13, 2016, (2) $300,000.00 on July 14, 2017,

and (3) $100,000.00 on July 25, 2017. See Exhibit E and Exhibit F.

       30.    After his conviction on July 27, 2017, Ng paid the Mo Firm $100,000.00 on July

31, 2017 towards the second installment in the amount of $1 million that was due 30-days from

the commencement of the trial under the Supplemental Agreement. See Exhibit F, wire transfer

$100,000.00 (7/31/2017).

       31.    On July 31, 2017, the Mo Firm sent Ng a letter, along with an invoice, dated July

31, 2017, for $1.9 million for the remaining balance of the second and third installments of the

trial fee pursuant to the Supplemental Agreement (the “Outstanding Invoices”). See Exhibit G-1

G-2.




                                               7
          Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 8 of 18




       32.     All legal fees incurred and paid by Ng pursuant to the Initial Retainer and

Supplemental Agreement, and with the remaining balance of $1.9 million due and owing are

reflected as follows:

                           Amount Due       Date Paid    Amount Paid      Balance Due
 Initial Retainer          $1,000,000.00                                   $1,000,000.00
 Agreement
 (10/8/2015)
 (Bail Phase)
                                            10/12/2015     $500,000.00       $500,000.00
                                            10/29/2015     $500,000.00
 Balance Due:                                                                         -0-

                           Amount Due       Date Paid    Amount Paid      Balance Due
 Supplemental              $2,000,000.00                                   $2,000,000.00
 Retainer Agreement
 (11/1/2015)
 (Pre-trial Phase)
                                            11/10/2015    $1,000,000.00    $1,000,000.00
                                             12/7/2015    $1,000,000.00
 Balance Due:                                                                         -0-

                           Amount Due       Date Paid    Amount Paid      Balance Due
 Supplemental              $3,000,000.00                                   $3,000,000.00
 Retainer Agreement
 (11/1/2015)
 (Trial Phase)
 1st Installment (30-      $1,000,000.000   12/13/2016     $600,000.00       $400,000.00
 days before date of
 trial)
                                             7/14/2017     $300,000.00       $100,000.00
                                             7/25/2017     $100,000.00
 Balance Due:                                                                         -0-

 2nd Installment (30-       $1,000,000.00    7/31/2017     $100,000.00       $900,000.00
 days from
 commencement of
 trial)
 Balance Due:                                                                $900,000.00

 3rd Installment (Due at    $1,000,000.00                           -0-
 trial)
 Balance Due:                                                              $1,000.000.00
 Total Balance Due:                                                        $1,900,000.00

                                             8
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 9 of 18




       33.       In July and August 2017, during various meetings with Mo, Ng acknowledged his

obligation to pay the Outstanding Invoices to the Mo Firm in connection with the trial phase of the

Ng Case, but claimed that due to his cash flow problems he could only pay the Outstanding

Invoices from his $20 million Cash Bail Funds after it was released by the Court.

       34.       On August 14, 2017, pursuant to Ng’s request, Mo provided copies of all

engagement letters, agreements, and schedules of payments to date from the Mo Firm’s attorney

escrow account to Ng and with a copy to Feilan. See Exhibit H. By email dated September 12,

2017, the Mo Firm demanded that Feilan arrange for the payment of the Outstanding Invoices. See

Exhibit I. On November 1, 2017, Mo met with Ng regarding his pending sentencing proceedings

and other matters, including the Outstanding Invoices, and Ng confirmed that he will honor the

Outstanding Invoices and promised that the entire amount of $1.9 million would be paid from his

Cash Bail Funds. See Exhibit J.

       35.       During this November 1, 2017 meeting, Ng also advised Mo that he had assigned

his Cash Bail Funds to K&E and granted K&E a continuing lien and security interest in the Cash

Bail Funds to pay K&E and another law firm’s fees and costs. Id.

       36.       Pursuant to Mo’s request, K&E provided Mo with a copy of the Supplemental

Letter for Retention to Provide Legal Services, dated August 15, 2017, (“K&E Bail Assignment”).

See Exhibit K.

       37.       Pursuant to Mo’s request, on November 18, 2017, Dinh confirmed by email, Ng’s

instructions that the Outstanding Invoices would be paid from the Cash Bail Funds upon its release

to K&E. See Exhibit L.




                                                9
        Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 10 of 18




       38.       On May 11, 2018, Ng was sentenced to 48-months imprisonment, with additional

penalties of $1,000,000.00 fine, $1,500,000.00 forfeiture, $302,977.20 restitution, and a special

assessment of $600.00.

       39.       On November 22, 2017 and May 15, 2018, pursuant to Dinh’s request, Mo sent him

copies of the Outstanding Invoices for $1.9 million. See Exhibit M.

       40.       On July 3, 2018, George N. Bauer (“Bauer”), a K&E partner, wrote to Mo

requesting that he co-sign an authorization for the release of the Cash Bail Funds to K&E since

the Mo Firm was listed on the court receipt as having paid the Cash Bail Funds on Ng’s behalf.

See Exhibit N.

       41.       On July 5, 2018, Mo agreed to authorize the release of the Cash Bail Funds on

condition that he be provided with written confirmation from K&E that within 5 days of receipt of

the Cash Bail Funds K&E would wire transfer the amount of $1.9 million to the Mo Firm in full

payment of the Outstanding Invoices. See Exhibit O.

       42.       On July 7, 2018, Bauer sent a Letter Authorization signed by Ng for the release of

the Cash Bail Funds, which required Mo’s counter signature, along with a Payment Agent

Agreement (“PAA”), dated July 5, 2018, between Ng and K&E. See Exhibits P and Exhibit Q.

       43.       On July 7, 2018, Mo noted to Bauer that under the PAA, the Cash Bail Funds could

only be used by K&E to pay its legal fees and costs but all other payments from the Cash Bail

Funds would require Ng’s written authorization.           This contradicted Ng’s prior consent,

authorization and instructions to K&E that the Outstanding Invoices would be paid from the Cash

Bail Funds upon receipt by K&E. See Exhibit R.

       44.       On July 7, 2018, pursuant to Dinh’s request, Mo provided copy of the Initial

Retainer and the Supplemental Agreement, along with the Outstanding Invoices and prior emails



                                                 10
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 11 of 18




and letters in 2017 and 2018, in which Dinh confirmed Ng’s instructions that the Outstanding

Invoices would be paid from the Cash Bail Funds, if and when, it is released to K&E. Mo requested

that Dinh to revise or supplement the PAA to explicitly provide that the Outstanding Invoices

would be paid from the Cash Bail Funds. See Exhibit S. On July 9, 2018, Mo emailed Dinh and

reiterated his request that the PAA be revised to provide payment of the Outstanding Invoices

pursuant to Ng’s prior authorizations. In the email, Mo mentioned that Dinh had an obligation to

advise Ng at the time he and K&E entered into the PAA that the Mo Firm’s invoices would be

paid. Mo also advised Dinh that he was troubled that the K&E Bail Assignment was entered into

without notice to the Mo Firm, after Ng had advised K&E that the Outstanding Invoices would be

paid from the Cash Bail Funds. Mo also stated that he was reluctant to advise the Court of his

objections to the release of the Cash Bail Funds to K&E. See Exhibit T.

       45.     On July 19, 2018, Feilan emailed Mo requesting an accounting of all disbursements

from the Mo Firm attorney escrow account, which included the $20 million Cash Bail Funds.

Feilan also mentioned that once she reviewed the accounting documents, Ng would quickly

process payment of the Outstanding Invoices. See Exhibit U.

       46.     On July 20, 2018, pursuant to Feilan’s request, Mo emailed and hand delivered to

Feilan a summary of all wire transfers and credits and disbursements from the Mo Firm’s attorney

escrow account to pay the expenses in connection with Ng’s defense so Ng could pay the

Outstanding Invoices. See Exhibit V.

       47.     By email dated August 1, 2018, Feilan advised Mo that Ng requested receipts

supporting the disbursements and the purposes for the payments from the Mo firm. Feilan also

stated that Ng agreed to instruct K&E to wire $1.9 million to the Mo Firm as soon as the Cash Bail




                                               11
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 12 of 18




Funds were released. Feilan further advised Bauer in the email: “George, your firm is authorized

to wire $1.9 million to Mr. Mo’s office as soon as the bond money is released.” See Exhibit W.

       48.     In an email dated August 2, 2018, K&E, through Bauer, advised Mo that Ng and

Feilan had authorized to pay the Mo Firm’s Outstanding Invoices in the amount of $1.9 million

from the Cash Bail Funds once Mo signed the Letter Authorization to release the Cash Bail Funds

to K&E. See Exhibit X.

       49.     On August 2, 2018, Mo signed the Letter of Authorization for the release of the

Cash Bail Funds to K&E in full reliance on K&E’s representation that Ng and Feilan had

authorized K&E to wire the $1.9 million to the Mo Firm immediately after K&E received the Cash

Bail Funds. See Exhibits Y and Exhibit Z.

       50.     On September 11, 2018, pursuant to a Court Order issued by Judge Vernon S.

Broderick of U.S. District Court, SDNY the Court released the Cash Bail Funds, minus

$2,803,577.20 (fines, forfeiture, restitution, and court surcharge), in the amount of $17,196,422.80

to K&E pursuant to a Court Order. See Exhibit AA.

       51.     On September 25, 2018, Bauer called Mo confirming that K&E received the Cash

Bail Funds but Ng advised that he countermanded his prior authorizations and instructions to K&E

to wire transfer $1.9 million to the Mo Firm as payment of the Outstanding Invoices.

       52.     The Mo Firm had only agreed to execute the Letter of Authorization for K&E to

receive the Cash Bail Funds in full reliance on Ng’s agreement and instructions to K&E to pay the

$1.9 million to the Mo Firm, as confirmed by Bauer. See Exhibit X.

       53.     However, once the Cash Bail Funds were released to K&E, Ng demanded an

accounting ruse of the Mo Firm’s attorney escrow account deliberately in order to delay and avoid

payment of the amount due and owing.



                                                12
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 13 of 18




       54.     Furthermore, Dinh and K&E obtained the K&E Bail Assignment and the PAA from

Ng, with knowledge of the Mo Firm’s Outstanding Invoices were to be paid from the Cash Bail

Funds once it was released to K&E, and K&E knowingly failed to give notice to the Mo Firm in

order to obtain priority of payment of K&E’s legal fees and costs from the Cash Bail Funds to the

detriment of the Mo Firm.

       55.     On September 25, 2018, Mo received an email from Feilan, along with a hand

written letter in Chinese purportedly signed by Ng on September 2, 2018, and with English

translation by Feilan, as follows:

       “Regarding the issue of Attorney Mo’s legal fee, the payment must be made
       according to the terms of the contract. It shall be made only after an audit is
       performed. I do not want to, and I will not owe anyone any money. But I want all
       fees charged to be reasonable and paid only in accordance with the terms we agreed
       to at the time. Payment shall be made only upon my approval. Thank you for your
       understanding and cooperation. NG LAP SENG September 2, 2018.”

See Exhibit BB.

       56.     Ng’s request for an audit of the Mo Firm’s attorney escrow account as a condition

precedent to the payment of the Outstanding Invoices was contrary to the terms of the Initial

Retainer and the Supplemental Agreement. The Mo Firm had previously complied with Ng and

Feilan’s requests for copies of engagement letters, agreements, schedule of payments, wire transfer

receipts, credits and disbursements from its attorney escrow account on August 14, 2017 and July

20, 2018, paragraphs 34 and 46, supra.

       57.     On September 25, 2018, Feilan advised Mo that Ng had retained J.T. Shulman &

Company, P.C. (“J.T. Shulman”) to perform a formal audit of all fees and disbursements in

connection with the Ng Case, and that the Mo Firm should provide all information requested by

J.T. Shulman. See Exhibit CC. Over a six (6) month period, from November 2018 to April 2019,

the Mo Firm fully cooperated with an audit by J.T. Shulman in documenting all funds received

                                                13
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 14 of 18




and disbursed from the Mo Firm’s attorney escrow account on the Ng Case. The Mo Firm provided

all documents, including but not limited to the Mo Firm’s CPA report, engagement letters,

schedule of receipts, disbursements, monthly escrow balances, copy of checks disbursed, copy of

attorney retainer agreements and vendor agreements, copy of paid invoices in separate categories,

and schedule of itemized disbursements, along with additional documents and information

requested by the auditor.

       58.     While the audit was substantially completed in April 2019, J.T. Shulman advised

Mo that it could not produce a final report until instructed to do so by Ng.

       59.     The Mo Firm fully cooperated with Ng’s demand for a formal audit of its attorney

escrow account by J.T. Shulman; however, Ng and his agent Feilan refused to instruct J.T.

Shulman to close its audit despite demands by the Mo Firm.

       60.     Ng’s request for an audit of the Mo Firm’s attorney escrow account receipts and

disbursements in connection with the Ng Case was a ruse to avoid his contractual obligations under

the Supplemental Agreement to pay the $1.9 million outstanding balance due and owing.

       61.     Indeed, Ng’s demand for an audit of the Mo Firm’s attorney escrow account and

his refusal to close the audit with a final report demonstrates that there was no basis for Ng to

refuse to pay the Outstanding Invoices.

       62.     Despite due demand, Ng has failed and refused to pay the $1.9 million Outstanding

Invoices due and owing pursuant to the Supplemental Agreement.

                                       FIRST CAUSE OF ACTION
                                          (Breach of Contract)

       63.     The Mo Firm repeats and realleges as if fully set forth herein the allegations

contained in paragraphs 1 through 62 of the Complaint.




                                                14
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 15 of 18




       64.      At all relevant times, the Mo Firm had a valid, existing, and enforceable contractual

relationship with Ng pursuant to the Supplemental Agreement attached hereto as Exhibit C.

       65.      The Mo Firm fully performed its obligations under the Supplemental Agreement.

       66.      The Mo Firm has demanded that Ng make the payment due and owing.

       67.      Despite due demand, Ng refused to make the payment due and owing.

       68.      Ng has materially breached the Supplemental Agreement by failing to make the

payment due and owing to the Mo Firm for fees incurred totaling $1.9 million.

       69.      Accordingly, Ng is liable to the Mo Firm in an amount to be determined at trial and

not less than $1.9 million, plus interest from July 31, 2017, attorneys’ fees and costs.

                                     SECOND CAUSE OF ACTION
                                          (Account Stated)

       70.      The Mo Firm repeats and realleges as if fully set forth herein the allegations

contained in paragraphs 1 through 69 of the Complaint.

       71.      The Mo Firm, at Ng’s request, rendered services to Ng pursuant to the

Supplemental Agreement.

       72.      At all relevant times, the Mo Firm submitted the Outstanding Invoices that

described the services that had been rendered and set forth the amount due for those services

pursuant to the Supplemental Agreement.

       73.      Ng received and retained those invoices without objection as to the amount thereof

or otherwise.

       74.      Ng made partial payments against the Supplemental Agreement.

       75.      Ng and Feilan acknowledged the amount in the Supplemental Agreement was due

and owing to the Mo Firm without objection.




                                                 15
           Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 16 of 18




         76.   As a result of Ng’s receipt and retention of the Mo Firm’s invoices without

objection, there exists an account stated between the Mo Firm and Ng in the amount of $1.9

million.

         77.   By reason of the foregoing, Ng waived any objection to his indebtedness to the Mo

Firm representing the unpaid amounts in the Supplemental Agreement, plus interest accrued and

continuing to accrue thereon, attorneys’ fees, and costs.

         78.   Accordingly, Ng is liable to the Mo Firm in an amount to be determined at trial and

not less than $1.9 million, plus interest from July 31, 2017, attorneys’ fees and costs.

                                       THIRD CAUSE OF ACTION
                                          (Unjust Enrichment)

         79.   The Mo Firm repeats and realleges as if fully set forth herein the allegations

contained in paragraphs 1 through 78 of the Complaint.

         80.   The Mo Firm provided services to Ng at the instance and request and for the benefit

of Ng.

         81.   Ng benefitted by the Mo Firm’s provision of the services.

         82.   Ng is in arrears on his payment of $1.9 million worth of legal services provided by

the Mo Firm.

         83.   It would be unjust and inequitable to allow Ng to retain the benefit of the Mo Firm’s

services without paying the Mo Firm.

         84.   As a result of the above-described actions by Ng, the Mo Firm has suffered damages

in an amount to be determined at trial and not less than $1.9 million, plus interest from July 31,

2017, attorneys’ fees and costs.




                                                 16
         Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 17 of 18




                                    FOURTH CAUSE OF ACTION
                                        (Quantum Meruit)

       85.     The Mo Firm repeats and realleges as if fully set forth herein the allegations

contained in paragraphs 1 through 84 of the Complaint.

       86.     The Mo Firm provided services at the instance and request and for the benefit of

Ng.

       87.     Ng failed to pay for services provided by the Mo Firm as enumerated above.

       88.     The Mo Firm has demanded that Ng make the payment due and owing.

       89.     Despite due demand, Ng refused to make the payment due and owing.

       90.     Accordingly, Ng is liable to the Mo Firm in an amount to be determined at trial and

not less than $1.9 million, plus interest from July 31, 2017, attorneys’ fees and costs.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff The Law Firm of Hugh H. Mo, P.C. respectfully requests that this

Court enter judgment in favor of the Mo Firm and against Defendant Ng Lap Seng a/k/a David Ng

in an amount to be determined at trial and not less than $1.9 million, plus interest from July 31,

2017, attorneys fees and costs, and grant such other, further and different relief as the Court deems

just and proper.




                                                 17
      Case 1:20-cv-07077-AKH Document 1 Filed 08/31/20 Page 18 of 18




                                JURY TRIAL DEMAND

      The Mo Firm hereby demands a trial by jury.


Dated: New York, New York
       August 31, 2020




                                                               ma
                                                          eth L. Mo

                                                 225 Broadway, 27th Floor
                                                 New York, New York 10007
                                                 Tel: (212) 385-1500
                                                 Fax: (212) 385-1870
                                                 Email: hhmo@hhmolaw.com

                                                    Counsel for Plaintiff




                                            18
